—In an action to foreclose a mortgage on real property, the defendants Ramleh Enterprises, Inc., Jad M. *649Barghout, and E. Lynn Barghout appeal from a judgment of the Supreme Court, Westchester County (Gurahian, J.), entered February 10, 1992, which, inter alia, directed the sale of the subject real property at public auction.
Ordered that the judgment is affirmed, without costs or disbursements (see, Marine Midland Bank v Ramleh Enters., 202 AD2d 403). Sullivan, J. P., Joy, Friedmann and Goldstein, JJ., concur.